GRAVES, J.
(dissenting). — I desire to express no opinion upon the merits of this case. It may be that my learned brother has wrought well in the work of untangling the question involved upon the merits of the controversy. I dissent upon the ground that I am satisfied that this court has no jurisdiction of the ease. As expressive of my views upon this question of jurisdiction, I adopt the opinion of Ra.tt.ev, Commissioner, filed in Division One, as follows:
“Respondent suggests that the case should be transferred to Division Two for the following reasons:
“First. Because this .suit is an action of the State of Missouri against above appellant under scire facias for forfeiture of a criminal bond and jurisdiction of same is alleged to be in Division Two of this court.
“Second. Because under the Constitution of this State and the decisions of this court, Division Two has jurisdiction of this cause.
“This suit grows out of the forfeiture of a recognizance taken in the case of the State of Missouri v. O. K. Planson, who was charged with bigamy in the circuit court of Worth county, Missouri.
“Judgment was entered against defendant as surety of Hanson for $1500' and costs. Defendant appealed to the Supreme Court, and the case was assigned to this division.
*24“Section 1 of article 6, Constitution of Missouri of 1875, as amended in 1890, provides, that:
“ ‘The Supreme Court shall consist of seven judges, and . . . shall be divided into two divisions, as follows: One division to consist of four judges of the court and to be known as division number one, the other to consist of the remaining judges and to be known as division number two. The divisions shall sit separately for the hearing and disposition of causes and matters pertaining thereto, and shall have concurrent jurisdiction of all matters and causes in the Supreme Court except that division number two shall have exclusive cognizance of all criminal cases pending in said court.’
“Section 3 of article 6. of said Constitution provides that:
“ ‘The Supreme Court shall assign to each division the causes and matters to be heard by it. ’
“The defendant is not charged with a crime. A moneyed judgment was rendered against him in the trial court for $1500 and costs. While the present suit grew out of the original criminal proceeding, and is based thereon, it is a civil action pure and simple, and should be dealt with accordingly.
“In State v. Kinne, 39 N. H. 129, the subject of scire facias is fully and ably discussed. It is held that the writ must issue from the court which has the record upon wdiich it is founded, yet Judge Eastman said: ‘Upon the forfeiture of a recognizance, the practice in this State is, if the recognizance is not paid or settled to the satisfaction of the prosecuting officers, to bring scire facias against the recognizors, by which they are summoned to show cause why execution should not issue against them for the amount forfeited, and costs of the scire facias. It is a civil proceeding, and the defendant, if he succeed, is said to be entitled to costs. [Commonwealth v. Stebbins, 4 Gray, 25; State v. Harlow, 26 Me. 74; Potter v. Tit-*25comb, 1 Shepl. 36.] . . . That the forfeiture of a recognizance creates an absolute debt of record, which is in the nature of a judgment, is sustained by all the authorities. That a scire facias is a proper form of proceeding to enforce the collection of such a debt, is equally well settled. ’
“In State v. Harlow, 26 Me. l. c. 76, Judge Tenney said: ‘The scire facias is merely to obtain the forfeiture, and is often against those not implicated in the criminal offense charged. The action must be regarded as of a civil nature, equally with one in another form upon a note which may be given to the State in satisfaction of the costs, which are a part of the sentence on conviction of a crime. The case before us is a- civil suit instituted by the State, for its own use and benefit, and the defendant prevailed, and is entitled to his costs.’
“The cases cited by the Attorney-General simply sustain the right of Division Two to pass upon cases of this character, where the amount involved is sufficient to confer jurisdiction, and where the case has been assigned to said division in its regular order. The case having been regularly assigned to this division occupies the same position it would have sustained had it been regularly assigned to Division Two. In other words, this division of the court would have jurisdiction over the cause, if the amount involved were sufficient to confer such jurisdiction.
“The original case, in which Hanson was charged with bigamy, is not before this court for review. The State has obtained a judgment against Hanson’s surety for $1500, which, if affirmed, will subject him to payment of same on execution. In my opinion this is clearly a civil action, and as the amount of recovery is hot sufficient to give the Supreme Court jurisdiction, the cause should be transferred to the Kansas City Court of Appeals.; but as the conclusion reached is in *26conflict with the majority opinion in State v. Grant, 252 Mo. 602, the case is certified to Banc.”
Brown and Bond, JJconcur in these views.